DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on October 4, 2022 has been entered. Claims 1-30 remain pending in the application. Claims 6-10,15, 16, 20, and 24 remain withdrawn from consideration.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 11, 12, 17-19, 21, 22, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,074,802 to Culley et al., hereinafter referred to as Culley.
In reference to claim 1, Culley as modified discloses the claimed invention.
The embodiment of Culley figures 31-33 discloses an icemaker for making a body of ice (650) from a freezable liquid having one or more impurities, the body of ice having a shape and a size, the icemaker comprising:
a mold (600) having a closed mold cavity (620) designed and configured to provide the shape and size of the body of ice (650) when the mold is filled with a freezable liquid (water) and the freezable liquid is frozen to form the body of ice, the mold having an outlet (644) and a replenishment inlet (inlet side of 635); and
a replenishment system (pump 232) in fluid communication with the closed mold cavity and designed and configured to, during operation of the icemaker, continuously replenish the unfrozen freezable liquid drawn out of the closed mold cavity by the suction device into the closed mold cavity via the replenishment inlet (635);
Note that the recitation of the icemaker is configured so that, during operation of the icemaker, directionality of the freezing of the freezable liquid within the closed mold cavity is controlled so that the ice advancingly pushes the one or more impurities in the unfrozen freezable liquid within the closed mold cavity toward the suction outlet for removal by the suction device, is a recitation of how the apparatus is intended to be operated that does not result in any structure different than that of Culley. Since the apparatus of Culley is identical to an apparatus taught by Applicant for performing the claimed operation, it is assumed that Culley is capable of so performing. 
The embodiment of Culley figures 31-33 fails to explicitly describe a suction device in fluid communication with the closed mold cavity and designed and configured to, during operation of the icemaker, continuously draw unfrozen freezable liquid and the one or more impurities present therein out of the closed mold cavity via the suction outlet during freezing of the freezable liquid. However, Culley teaches that with the embodiment of figure 11 that it is a known method to provide an outlet conduit (460) with an outlet pump (suction device), see column 15 lines 23-25. This is strong evidence that modifying the embodiment of Cully figures 31-33 as claimed would produce predictable result (e.g. draw water out of the mold). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the embodiment of Culley figures 31-33 by the embodiment of figure 11 such that a suction device (pump) was in fluid communication with the closed mold cavity and capable of continuously draw unfrozen freezable liquid and the one or more impurities present therein out of the closed mold cavity via the suction outlet during freezing of the freezable liquid, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of drawing water out of the ice mold for continuous circulation. 
In reference to claim 2, Culley as modified discloses the claimed invention.
the mold has:
an inlet flow passageway (outlet end of 635) fluidly connecting the replenishment system and the replenishment inlet; and
an outlet flow passageway (642) fluidly connecting the suction outlet and the suction device (pump)
In reference to claim 3, Culley as modified discloses the claimed invention.
the inlet flow passageway (outlet end of 635) and the outlet flow passageway (642) are arranged concentrically with one another, see figures 31.
In reference to claim 4, Culley as modified discloses the claimed invention.
Culley fails to disclose the outlet flow passageway is defined by an inner conduit and the inlet flow passageway is defined by the inner conduit and an outer conduit. However, it has been held that, “when a patent simply arranged old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976). Since rearranging the inlet and outlet such that the outlet was the inner conduit, and inlet was the outer conduit would not perform differently than the prior art, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the outlet flow passageway is defined by an inner conduit and the inlet flow passageway is defined by the inner conduit and an outer conduit since it has been held that arranging old elements to perform the same function it had been known to perform which yields no more than one would expect from such an arrangement is an obvious combination.
In reference to claim 5, Culley as modified discloses the claimed invention.
the inlet flow passageway (as modified) has an end offset from an end of the outlet flow passageway so as to define a bypass that allows the freezable liquid to flow from the inlet flow passageway to the outlet flow passageway without entering the closed mold cavity (see figure 31). Since at least some of the water could enter the outlet without entering the closed mold cavity, the configuration of Culley as modified is considered to meet the limitations of the claim.
In reference to claim 11, Culley as modified discloses the claimed invention.
the replenishment system comprises a reservoir (388) in fluid communications with the closed mold cavity via the inlet flow passageway, the reservoir containing additional unfrozen freezable liquid during use of the icemaker so that the additional unfrozen freezable liquid is available to replenish the unfrozen freezable liquid drawn out of the closed mold cavity by the suction device.
In reference to claim 12, Culley as modified discloses the claimed invention.
Culley as modified discloses the suction device comprises a recirculation pump (as described in column 15 lines 23-25) operatively configured to return the unfrozen freezable liquid to the reservoir.
In reference to claim 17, Culley as modified discloses the claimed invention.
Cully as modified discloses the inlet flow passageway and the outlet flow passageway are configured and oriented so that, during use of the icemaker, the icemaker maintains an active core within the closed mold cavity as the body of ice forms. Since the apparatus of Culley as modified comprises all of the claimed structure, and the apparatus of Culley is the same as an apparatus described by Applicant for performing the claimed function, it is assumed that Culley would perform as claimed.
In reference to claim 18, Culley as modified discloses the claimed invention.
The apparatus of Culley as modified is perfectly capable of being placed within a freezer compartment of a domestic or commercial freezer.
In reference to claim 19, Culley as modified discloses the claimed invention.
The apparatus of Culley as modified does not include any thermal insulation surrounding the mold so that the ice body grows inwardly toward the active core, see at least figure 11.
In reference to claim 21, Culley as modified discloses the claimed invention.
The embodiment of Cully figure 31-33 discloses a method of making a body of ice (650) from a freezable liquid (water) having one or more impurities, the body of having a size and a shape, the method comprising:
filling a closed mold cavity (620) with a freezable liquid (water), wherein the closed mold cavity has the size and shape of the body of ice (650), see figure 32;
causing the freezable liquid in the closed mold cavity to freeze within the closed mold cavity in a direction so that the ice advancingly pushes the one or more impurities in the unfrozen freezable liquid within the closed cavity mold toward an outlet (644, see figure 33b) of the closed mold cavity. See at least column 10 lines 55-61.
The embodiment of Culley figures 31-32 fails to disclose while causing the freezable liquid to freeze within the closed mold cavity, simultaneously drawing unfrozen freezable liquid out of the closed mold cavity via the suction outlet so as to remove any of the one or more impurities present in the unfrozen freezable liquid and replenishing the unfrozen freezable liquid drawn out of the closed mold cavity.
However, Culley teaches that with the embodiment of figure 11 that it is a known method to provide an outlet conduit (460) with an outlet pump, see column 15 lines 23-25. This is strong evidence that modifying the embodiment of Cully figures 31-33 as claimed would produce predictable result (e.g. draw water out of the mold). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the embodiment of Culley figures 31-33 by the embodiment of figure 11 such that while causing the freezable liquid to freeze within the closed mold cavity, simultaneously drawing unfrozen freezable liquid out of the closed mold cavity via the outlet (644), since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of drawing water out of the ice mold for continuous circulation. 
Note that when modifying Culley figures 31-33 as claimed, the combination would result in removing any of the one or more impurities present in the unfrozen freezable liquid and replenishing the unfrozen freezable liquid drawn out of the closed mold cavity.
In reference to claim 22, Culley as modified discloses the claimed invention.
Wherein causing the freezable liquid in the closed mold cavity to freeze includes locating the closed mold cavity (620) and the freezable liquid (water) therein in a freezer compartment of a freezer (300).
In reference to claim 28, Culley as modified discloses the claimed invention.
recirculating the unfrozen freezable liquid to the closed mold cavity, see column 30 lines 45-50.
In reference to claim 29, Culley as modified discloses the claimed invention.
recirculating the unfrozen  freezable liquid to the closed mold cavity includes recirculating the unfrozen freezable liquid through a reservoir, see column 30 lines 45-50.

Claim 23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Culley in view of US 2018/0087817 to Little et al., hereinafter referred to as Little.
In reference to claim 23, Culley and Little disclose the claimed invention.
Culley discloses  the closed mold cavity is formed in a mold (602) but fails to disclose the method further comprising filling the closed mold cavity with the freezable liquid outside of the freezer compartment and then placing the mold into the freezer compartment so as to cause the freezable liquid in the closed mold cavity to freeze.
Little teaches that in the art of clear ice making that it is a known method to fill the closed mold cavity with the freezable liquid outside of the freezer compartment and then placing the mold into the freezer compartment so as to cause the freezable liquid in the closed mold cavity to freeze [0043]. This is strong evidence that modifying Culley as claimed would produce predictable result (e.g. add water to the mold). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the method of Culley by Little such that the method includes filling the closed mold cavity with the freezable liquid outside of the freezer compartment and then placing the mold into the freezer compartment so as to cause the freezable liquid in the closed mold cavity to freeze, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of adding water to the mold.
In reference to claim 25, Culley as modified discloses the claimed invention.
Although Culley figures 31-33 fails to disclose a reservoir located above the closed mold cavity, Culley figure 10 does show a reservoir (388) located above the closed mold cavity (400). This is strong evidence that modifying figures 31-33 as claimed would produce predictable result (e.g. provide a storage for water). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Culley figures 31-33 by Culley figure 10 such that there was a reservoir located above the closed mold cavity since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of storing water for freezing.
In reference to claim 26, Culley as modified discloses the claimed invention.
further comprising filling the reservoir with additional freezable liquid after the closed mold cavity is full, see column 9 lines 23-32.
In reference to claim 27, Culley as modified discloses the claimed invention.
the unfrozen freezable liquid is recirculated to the reservoir, see column 30 lines 45-50.


Claims 13, 14, and  30 are rejected under 35 U.S.C. 103 as being unpatentable over Culley in view of WO2017/036557 to Yasar et al., hereinafter referred to as Yasar.
In reference to claim 13, Culley and Yasar disclose the claimed invention.
Cully discloses the reservoir is open to the closed mold cavity and is located relative to the mold (see figure 10) , but fails to disclose the freezable liquid flows by gravity into the closed mold cavity as the suction devices draws the first unfrozen freezable liquid from the closed mold cavity.
Yasar teaches that in the art of ice makers, that it is a known method to replenish ice making molds such that the ice making apparatus can be replenished under the action of gravity [0009]. Here Yasar states that a major advantage of this method is obviating the need for using a pump. This is strong evidence that modifying Culley as claimed would produce predictable result. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Culley by Yasar such that the unfrozen freezable liquid is replenished from the reservoir by gravity flow in order to advantageously obviate the need for a supply pump. 
In reference to claim 14, Culley and Yasar disclose the claimed invention.
Culley as modified discloses the suction device (pump as modified supra) comprises a recirculation pump operatively configured to return the first portion of the freezable liquid to the reservoir.
In reference to claim 30, Culley and Yasar disclose the claimed invention.
Culley fails to disclose the unfrozen freezable liquid is replenished from the reservoir by gravity flow.
Yasar teaches that in the art of ice makers, that it is a known method to replenish ice making molds such that the ice making apparatus can be replenished under the action of gravity [0009]. Here Yasar states that a major advantage of this method is obviating the need for using a pump. This is strong evidence that modifying Culley as claimed would produce predictable result. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Culley by Yasar such that the unfrozen freezable liquid is replenished from the reservoir by gravity flow in order to advantageously obviate the need for a supply pump.

Response to Arguments
Applicant's arguments filed October 4, 2022 have been fully considered. Applicant argues beginning on page 9 of the response with respect to claim 21, 28, and 29, that Culley fails to disclose the suctioning as claimed. In response, although not every embodiment of Culley explicitly discloses a suction pump, Culley does disclose at least one embodiment that does. See specifically column 15 lines 20-25. Accordingly, even if all of the claimed features aren’t explicitly disclosed in a single embodiment, the disclosure of Culley as a whole would lead one skilled in the art to arrive at the claimed invention for at least the reasons provided above in the rejection of claim 21 supra.
Applicant’s arguments with respect to claims 1-5, 11, 12, 17, and 19 beginning on page 10 that one would not be motivated to modify Culley as claimed is not found persuasive. As stated above, Culley at least suggest and outlet pump (which would necessarily provide suction). Since Culley explicitly suggests an outlet (suction) pump, providing one would not change the fundamental principles of operation of Culley. The system would still perform as intended and would still provide clear ice. 
Applicant’s arguments that including a suction pump would require a substantial redesign is not found persuasive. The only thing that needs to happen is providing a pump in the outlet which is explicitly suggested by Culley. Providing a pump in an outlet would be well within the ordinary capabilities of one skilled in the art. Especially considering the Culley specifically suggests providing an outlet pump, such a feature could not be considered a substantial redesign as alleged by Applicant. 
Applicant’s arguments with respect to duplication of part have been considered but are moot because the new ground of rejection does not rely on duplication of parts in the rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s argument with respect to claim 13 beginning on page 12 of the response that one would not redesign Culley to have a gravity fed pump because Culley is designed to be a positive pressure created by injection pump have been considered but is not found persuasive. There is nothing in the disclosure of Culley that suggests that anything more than gravity pressure would be required to ensure the apparatus was operated as intended. Culley does not disparage or criticize gravity fed injection. Culley does not express the necessity of the supply pump. Further, it appears that Culley would operate the same with the gravity fed injection of Yasar. Proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts, see MPEP 2141 (III). Since the combination of Culley and Yasar would do nothing more than produce predictable result and would advantageously remove the need for a supply pump and supplying water to an ice mold via gravity fed would be well within the ordinary capabilities of one skilled in the art, the combination of Culley and Yasar as provided supra is considered proper and remain.
Applicant argues on page 12 of the response that the combination of references would require too much hindsight reasoning. This is not found persuasive. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Since the examiner uses nothing more than what is described in the prior art and does not include knowledge gleaned only from applicant’s disclosure, the combination is considered proper and remain.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/            Primary Examiner, Art Unit 3763